DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 22-29, in the reply filed on July 2, 2021 is acknowledged.  The traversal is on the ground that the technical feature required by Group I does make a contribution over the prior art in view of WO 2015/042631. This is not persuasive as it does not address the restriction requirement as presented.  As a national stage application, the standard for restriction is unity of invention and unity of invention is fulfilled when the technical features of each of the claimed inventions define a contribution over the prior art as a whole. In this case, not all of the features of the Group I invention are required in the Group II invention.  For example, the Group I invention does not require the plastic strap to have an average surface roughness of between 0.1 and 2.6 microns.  Further, the Group II invention does not need to be made by a embossing roll having a surface profile roughness between 2 and 15 microns. As such, and as set forth in the restriction requirement, the technical feature required by both of Group I and II inventions (i.e. the technical feature that links the inventions of the different Groups) is set forth by WO 2015/042631.  Additionally, as set forth in the current office action, the prior art rejection of the Group I claims sets forth a prima facie case that unity of invention is lacking between the Groups.  Applicant argues that the search of Group I necessarily includes a search of Group II.  This argument is not persuasive.  As an initial matter, it is again noted that in a national stage application the standard is unity of invention.  Further, the inventions do require a different field of search based on their different classification (product classification vs process classification) and based on the different search queries required to search the different scopes of the different inventions.  Further, based on the difference in scope between the Groups, it also follows that the prior art applicable to one invention would not clearly be applicable to the other invention. Finally, applicant argues that streamlined examination and compact prosecution would be promoted if both Groups were 
 The requirement is still deemed proper and is therefore made FINAL.
Claims 30-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 22, the claim recites “monoaxial or predominantly monoaxial stretching”. The limiting effect of the recitation is unclear. The scope of “predominantly monoaxial stretching” is not clear.  It is not clear whether this allows for stretching in other directions as long as there is more stretching in the one direction or whether this merely intends to allow for incidental stretching in other directions or whether something else is intended.  Appropriate correction and clarification is required.
Additionally, claim 22 recites “is provided with a microstructure (24), by means of a surface treatment apparatus (23), in particular with a microstructure (24) that cannot be optically 
As to claim 27, the claim recites “passed through between at least two embossing rolls (26)…each having microstructured embossing surfaces (28)”.  The limiting effect of the recitation is unclear.  It is not clear whether this recitation is necessarily referring back to the “at least one embossing roll (26), having a surface profile (27) with an average roughness Ra between 2 µm and 15 µm”.  In other words, it is not clear whether both embossing rollers in claim 27 have the average roughness between 2 and 15 microns or whether only one of the rolls is required to have the roughness set forth in claim 22.  Appropriate correction and clarification is required.
As to claim 29, the claim recites “is tempered by means of at least one embossing roll (26)” and “precedes the at least one embossing roll (26)”. It is not clear whether the recited embossing roll is the embossing roll of claim 22 (i.e. the recitation should be - - is tempered by means of the at least one embossing roll (26) - -) or whether a different embossing roll is intended.  Appropriate correction and clarification is required.  
The other claims are rejected as dependent claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Yui et al. (US 4,451,422) in view of Scheller et al. (US 4,848,564) and Byrne et al. (US 4,376,147).
Regarding claim 22, Yui teach a method for production of plastic straps/packing bands comprising making available a semi-crystalline thermoplastic plastic material (Abstract – polyethylene terephthalate), melting the plastic material and extrusion of the melted plastic material to form at least one plastic strand/ribbon (6) by means of an extrusion apparatus (col. 2, lines 4-13; Figure (2) and (3)), cooling of the extruded plastic strand (col. 2, lines 14-17; Figure (4)), monoaxial or predominantly monoaxial stretching of the cooled plastic strand  to form a stretched strand  by means of at least one elongation unit (col. 2, lines 18-36; Figure (5) (7) (8) (9) (10)) which stretched strand/ribbon intrinsically has two surfaces which are spaced apart from one another by a thickness of the stretched strand, wherein at least one surface of the stretched strand is provided with a microstructure by means of a surface treatment apparatus comprising at least one embossing roll (col. 2, lines 36-47; Figure (11)). Yui et al. teach that one of the goals of their process is to produce a plastic strap/packing band that has good sealing strength (col. 1, lines 32-64; col. 3, lines 28-51; col. 4, lines 54-64), but Yui et al. do not teach the embossing roll (11) has a surface profile with an average roughness between 2 um and 15 um or that the microstructure applied to the strand cannot be optically resolved by the naked human eye.
However, Scheller et al. teach an analogous method wherein a thermoplastic material is embossed with a pattern that results in a material having improved heat sealing properties (col. reduced gloss and improved softness (col. 4, lines 1-7).  The embossed pattern is a microembossed pattern which provides the film surface with an average surface roughness Ra of 20 (0.51 microns) to 300 microinches (7.6 microns), preferably from 30 (.77 microns) to 250 microinches (6.3 microns) (col. 2, lines 31-39; col. 3, lines 34-64).  These microembossed dimensions correspond with dimensions set forth in the instant specification as being of a depth than cannot be optically resolved by the naked human eye.  As to the dimensions on the embossing roller itself, Scheller et al. incorporate Byrne et al., US 4,376,147, by reference into the disclosure at col. 3, lines 18-20 and Byrne et al. teach that the dimensions on the roller substantially correspond with the pattern produced by the engraved roller (col. 4, lines 34-52) and suggest that the pattern properties on the engraving roller effect the embossed results on the surface of the article and are determined as needed (col. 5, lines 3-13).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Yui et al. with Scheller et al. and Byrne et al. and to have utilized an embossing roller as claimed to produce a microembossed pattern on the strap/band of Yui et al., as suggested by Scheller et al. and Byrne et al., for the purpose, as suggested by Scheller et al. of improving the heat sealing properties of the packing band of Yui et al.  Additionally, one having ordinary skill in the art would have been motivated to reduce the gloss and to improve the softness of the packing band of Yui et al. to improve the aesthetics and handleability of the product.  Yui et al. generally teach embossing and explicitly teach a desire for improved heat sealability.  Scheller et al. provide specific embossing dimensions to provide improved heat sealability. The combination suggests optimizing the embossing roll of Yui et al. to a desired degree, including to values within the claimed range, in order to produce the embossed pattern taught by Scheller et al.

	As to claim 25, Yui et al. teach a continuous process (Figure) and the embossing roller (11) produces a continuous microstructure in the combination to provide improved properties along the length of the strap/band.

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Yui et al. (US 4,451,422) in view of Scheller et al. (US 4,848,564) and Byrne et al. (US 4,376,147), as applied to claims 22-25 above, and further in view of Pitscheneder et al. (WO 2015/042631).
As to claims 26 and 27, the combination teaches the method set forth above.  Yui et al. teach embossing generally with (11) but do not teach embossing to provide a microstructure on both surfaces as claimed.  However, Pitscheneder et al. teach an analogous method for embossing a strap/band wherein both surfaces are embossed with a microstructure by utilizing two embossing rollers as claimed (Figure 1 (23) (24) (27) (28) (30); pages 17, 28, 21 and 22).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Yui et al. and Pitscheneder et al. and to have embossed both surfaces of the strand/ribbon of Yui et al. as claimed, as suggested by Pitscheneder et al., for the purpose, as suggested by the references, of providing the desired physical properties on both main surfaces of the article.  

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Yui et al. (US 4,451,422) in view of Scheller et al. (US 4,848,564) and Byrne et al. (US 4,376,147), as applied to claims 22-25 above, and further in view of Lenzen (US 2015/0031803).

Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Yui et al. and Lenzen and to have provided the microstructure at a temperature in the claimed range in the method of Yui et al., as suggested by Lenzen, for the purpose, as suggested by Lenzen, of utilizing a temperature known in the art to be effective at providing a desired degree of embossing.  Further, Byrne et al. provide additional teaching that suggests optimizing the embossing temperature of Yui et al. only requires routine skill and would have been readily optimized as a routine expedient.  

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Yui et al. (US 4,451,422) in view of Scheller et al. (US 4,848,564), Byrne et al. (US 4,376,147) and Lenzen (US 2015/0031803), as applied to claim 28 above, alone or further in view of Rigney et al. (US 2005/0238897) or Pitscheneder et al. (WO 2015/042631).
 As to claim 29, the combination suggests embossing the material of Yui et al. at the temperature of claim 28.  As such, the combination is understood to provide the required degree of tempering during the embossing step.  Also see the section 112b rejection above. Alternatively, Lenzen provide a furnace (8) prior to embossing, Rigney et al. disclose annealing the strapping material (paragraphs [0033] and [0034]), and Pitscheneder et al. disclose cooling the strapping material (Figure 1 (22)). Each of these processes is understood to read upon the broadly claimed and disclosed tempering process.
.  

Claims 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Yui et al. (US 4,451,422) in view of French et al. (EP 0 802 069).
Regarding claim 22, Yui teach a method for production of plastic straps/packing bands comprising making available a semi-crystalline thermoplastic plastic material (Abstract – polyethylene terephthalate), melting the plastic material and extrusion of the melted plastic material to form at least one plastic strand/ribbon (6) by means of an extrusion apparatus (col. 2, lines 4-13; Figure (2) and (3)), cooling of the extruded plastic strand (col. 2, lines 14-17; Figure (4)), monoaxial or predominantly monoaxial stretching of the cooled plastic strand  to form a stretched strand  by means of at least one elongation unit (col. 2, lines 18-36; Figure (5) (7) (8) (9) (10)) which stretched strand/ribbon intrinsically has two surfaces which are spaced apart from one another by a thickness of the stretched strand, wherein at least one surface of the stretched strand is provided with a microstructure by means of a surface treatment apparatus comprising at least one embossing roll (col. 2, lines 36-47; Figure (11)). Yui et al. do not teach the embossing roll (11) has a surface profile with an average roughness between 2 um and 15 um or that the microstructure applied to the strand cannot be optically resolved by the naked human eye.
However, French et al. disclose an analogous method wherein a thermoplastic material, such as polyethylene terephthalate (col. 3, lines 1-3) is embossed to a depth of 0.5 to 10 microns (Abstract; col. 1, lines 53-col. 2, line 32; which are disclosed in the specification as 
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Yui et al. and French et al. and to have utilized an embossing roller as claimed to produce a microembossed pattern on the strap/band of Yui et al., as suggested by French et al., for the purpose, as suggested by French et al. of providing an enhanced security feature to the packing band of Yui et al., or for the purpose, as suggested by French et al. of providing a surface that can be written on (e.g. for labeling and product identification on the packing band) and that is resistant to finger marking (e.g. maintain a clean appearance).
As to claims 23 and 24, the combination set forth above is understood to suggest optimizing the dimensions on the embossing roller to values within or which overlap the claimed range to achieve the desired degree of embossing (French et al.: col. 3, line 54 – col. 4, line 55) 
As to claims 26 and 27, French et al. disclose embossing on both surfaces with two embossing cylinders (col. 3, lines 48-55) which suggests the claimed configuration. The motivation to combine references is the same as that set forth above. 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Yui et al. (US 4,451,422) in view of French et al. (EP 0 802 069), as applied to claims 22-27 above, and further in view of Lenzen (US 2015/0031803).
As to claim 28 the combination teaches the method set forth above.  Yui et al. do not teach the embossing temperature as claimed. However, Lenzen teaches an analogous method wherein the embossing temperature if 50 to 60°C above ambient conditions (i.e. reasonably 
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Yui et al. and Lenzen and to have provided the microstructure at a temperature in the claimed range in the method of Yui et al., as suggested by Lenzen, for the purpose, as suggested by Lenzen, of utilizing a temperature known in the art to be effective at providing a desired degree of embossing.  

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Yui et al. (US 4,451,422) in view of French et al. (EP 0 802 069) and Lenzen (US 2015/0031803), as applied to claim 28 above, alone or further in view of Rigney et al. (US 2005/0238897) or Pitscheneder et al. (WO 2015/042631).
 As to claim 29, the combination suggests embossing the material of Yui et al. at the temperature of claim 28.  As such, the combination is understood to provide the required degree of tempering during the embossing step.  Also see the section 112b rejection above. Alternatively, Lenzen provide a furnace (8) prior to embossing, Rigney et al. disclose annealing the strapping material (paragraphs [0033] and [0034]), and Pitscheneder et al. disclose cooling the strapping material (Figure 1 (22)). Each of these processes is understood to read upon the broadly claimed and disclosed tempering process.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Yui et al. with any one of Lenzen, Rigney et al. or Pitscheneder et al. and to have treated/tempered the material of Yui et al., as suggested by any one of the secondary references, for the purpose, as suggested by the references, of preparing the strand with desired properties for further processing and use.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937.  The examiner can normally be reached on M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742